Title: From George Washington to Benjamin Harrison, Sr., 22 July 1782
From: Washington, George
To: Harrison, Benjamin, Sr.


                  
                     sir
                     Philadelphia 22d July 1782
                  
                  The Count de Rochambeau havg come to a Resolution to remove the Garrison of French troops with their Artillery & Stores from Virginia, I think it necessary to inform you of that Event, and to acquaint you that it will be no longer necessary for the Militia of your State to be keept up for their Security.
                  It is also my Opinion, as well as of the Count, that upon removal of the Garrison & Stores, it will be best that the Works at York, Gloucester & West point should be levelled that the Enemy may have no Object to attempt in that Quarter more than in any other—this however I give your Excellency as a hint of my Judgment—the State perhaps may think differently, & will do whatever they judge proper, not only with respect to the Works, but also retaing the Militia or part of them in Service.  With great Respect & Regard I am Your Excellency’s Most Obedient Servant
                  
                     Go: Washington
                  
               